               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PEDRO TORRES-TINAJERO, on       )
behalf of himself and all other )
similarly situated persons,     )
                                )
               Plaintiffs,      )
                                )
     v.                         )       1:18CV160
                                )
ALPHA CONSTRUCTION OF THE       )
TRIAD, INC. and JEFFREY W.      )
ALLEY,                          )
               Defendants. 1    )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before this court is Plaintiff Pedro Torres-

Tinajero’s Motion for Class Certification and for Approval of

Class Notice and Method of Distribution. (Doc. 51.) Plaintiff

has filed a brief in support of his motion, (Doc. 52), and

Defendants, proceeding pro se, have not responded.2 For the




     1 Judith J. Bautista is no longer a defendant in this
action. (See Docs. 57, 60; Docket Entry dated 03/14/19.)

     2 The Magistrate Judge previously permitted Defendants’
counsel to withdraw. (Doc. 42.) New counsel for Defendant Alpha
Construction of the Triad, Inc. (“Alpha”) has not appeared,
despite this court’s admonishment that a corporate defendant may
not proceed pro se in federal court. (See Doc. 53 at 3 (citing
Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council,
506 U.S. 194, 201-02 (1993).)
reasons set forth herein, Plaintiff’s motion will be denied

without prejudice to him renewing it in the future.

I.   BACKGROUND

     Plaintiff brought this case as both a collective action

pursuant to the Fair Labor Standards Act of 1938 (“FLSA”), 29

U.S.C. § 201 et seq., and a class action under the North

Carolina Wage and Hour Act (“NCWHA”), N.C. Gen. Stat. § 95-25.1

et seq. (Complaint (“Compl.”) (Doc. 1) ¶ 1.) This court has

federal question jurisdiction over Plaintiff’s FLSA claim, see

28 U.S.C. §§ 1331, 1337; 29 U.S.C. § 216(b), and can exercise

supplemental jurisdiction over Plaintiff’s NCWHA claims, see 28

U.S.C. § 1367(a), (c).

     Plaintiff’s FLSA claim is for unpaid overtime wages.

(Compl. (Doc. 1) ¶ 2.) Plaintiff brings two NCWHA claims, one of

which Plaintiff alleges in the alternative to the FLSA claim.

(See id. ¶¶ 3-4.) Plaintiff’s first NCWHA claim is based on

Defendants’ failure to pay overtime wages when due on the

scheduled payday under N.C. Gen. Stat. § 95-25.6. (See id. ¶ 3.)

Plaintiff’s second NCWHA claim, which he alleges in the

alternative to the FLSA claim, is for unpaid overtime wages

under N.C. Gen. Stat. § 95-25.4. (See id. ¶ 4.)




                               -2-
    Plaintiff moves to certify a class as to the payday claim

under N.C. Gen. Stat. § 95-25.6 or, in the alternative, a class

as to the NCWHA overtime claim under N.C. Gen. Stat. § 95-25.4.

(See Pl.’s Mot. for Class Cert. (Doc. 51) at 1-3; see also Pl.’s

Br. in Supp. of Mot. to Certify Class (“Pl.’s Br.”) (Doc. 52) at

2-4.) Plaintiff moved to certify a class when he did, on

January 23, 2019, to comply with Local Rule 23.1(b)’s deadline,

which Magistrate Judge Peake extended until February 1, 2019.

(See Pl.’s Mot. for Class Cert. (Doc. 51) at 1; Doc. 42 at 3.)

Under Local Rule 23.1(b), a plaintiff has ninety days from

filing a class action complaint to move to certify a class. LR

23.1(b). That ninety-day window does not apply to a motion for

conditional certification of collective action under the FLSA.

Clark v. Wells Fargo Fin., Inc., No. 1:08CV343, 2008 WL 4787444,

at *8 (M.D.N.C. Oct. 30, 2008), R&R adopted by, No. 1:08CV343,

2009 WL 10715692 (M.D.N.C. Sept. 8, 2009). And Plaintiff does

not move contemporaneously for conditional certification of

collective action under the FLSA because he “has not obtained

any of the discovery necessary to conclusively establish that

the plaintiff’s employment was subject to ‘enterprise coverage’”

under the FLSA. (Pl.’s Mot. for Class Cert. (Doc. 51) at 1 n.1.)




                               -3-
II.   DISCUSSION

      The court will deny Plaintiff’s motion without prejudice to

him refiling it accompanied by, or after, a motion for

conditional certification of collective action under the FLSA.

Granting Plaintiff’s motion for class certification as to an

NCWHA claim, at this time, would be a premature decision.

      A.   Class Certification

      Under Federal Rule of Civil Procedure 23, a plaintiff

seeking to sue on behalf of a class must satisfy all four

requirements of Rule 23(a) and one of the requirements of Rule

23(b). See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 614

(1997). The prerequisites under Rule 23(a) are:

      (1) the class is so numerous that joinder of all
      members is impracticable;

      (2) there are questions of law or fact common to the
      class;

      (3) the claims or defenses of the representative
      parties are typical of the claims or defenses of the
      class; and

      (4) the representative parties will fairly and
      adequately protect the interests of the class.

Fed. R. Civ. P. 23(a). Plaintiff seeks to maintain this class

action under Rule 23(b)(3), which is proper when “the court

finds that the questions of law or fact common to class members

predominate over any questions affecting only individual

members, and that a class action is superior to other available
                                 -4-
methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3).

    Plaintiff arguably meets the four prerequisites under Rule

23(a): (i) numerosity, (ii) commonality, (iii) typicality, and

(iv) adequacy of representation. While the court is not

immediately convinced that Plaintiff’s alleged class of more

than forty persons, (see Compl. (Doc. 1) ¶ 21), conclusively

meets the numerosity requirement, classes with as few as

eighteen members have been certified, see Cypress v. Newport

News Gen. & Nonsectarian Hosp. Ass’n, 375 F.2d 648, 653 (4th

Cir. 1967). Further, other factors supporting the

impracticability of joinder under Rule 23(a)(1) are present

here, e.g., non-English-speaking class members and seasonal work

resulting in the geographic dispersion of members. (See Pl.’s

Br. (Doc. 52) at 12, 21.) As to commonality, some of Plaintiff’s

alleged common questions of law and fact will involve individual

analysis of the business and time-keeping records relating to

each individual class member. Those individual questions,

however, likely go to damages and do not predominate over the

common issues. See Berber v. Hutchison Tree Serv., No. 5:15-CV-

143-D, 2018 WL 3869980, at *9 (E.D.N.C. Aug. 14, 2018); see also

Romero v. Mountaire Farms, Inc., 796 F. Supp. 2d 700, 714

(E.D.N.C. 2011) (citing Broussard v. Meineke Discount Muffler

                               -5-
Shops, Inc., 155 F.3d 331, 344 (4th Cir.1998)) (“The commonality

and typicality requirements may be satisfied even if there are

factual distinctions between the claims of the named plaintiffs

and those of the other class members.”). The court is satisfied

that Plaintiff meets the typicality and adequacy-of-

representation requirements of Rule 23(a). Likewise, Plaintiff

arguably meets Rule 23(b)(3)’s requirements. (See Compl.

(Doc. 1) ¶¶ 26(a)-(e).) The court’s concerns at this juncture

are not with class certification under Rule 23. Rather, they are

jurisdictional.

    B.   Jurisdictional Issues

    Plaintiff brought this case as an FLSA collective action,

which established this court’s original jurisdiction. See 28

U.S.C. §§ 1331, 1337. The court then exercised supplemental

jurisdiction over Plaintiff’s NCWHA claims because those state

claims form part of the same “case or controversy” under 28

U.S.C. § 1367(a) as the federal claim in that they “derive from

a common nucleus of operative fact.” See McLaurin v. Prestage

Foods, Inc., 271 F.R.D. 465, 471 (E.D.N.C. 2010) (internal

quotation marks omitted) (citing United Mine Workers v. Gibbs,

383 U.S. 715, 725 (1966)). Courts in the Fourth Circuit

routinely adjudicate FLSA claims and state wage and hour claims

in the same case. See, e.g., Calderon v. GEICO Gen. Ins. Co.,

                               -6-
279 F.R.D. 337, 342 (D. Md. 2012) (citations omitted); Martinez-

Hernandez v. Butterball, LLC, 578 F. Supp. 2d 816, 818 (E.D.N.C.

2008). A plaintiff typically moves for conditional certification

of the FLSA collective action either before or at the same time

as moving for class certification of the state claims under

Federal Rule of Civil Procedure 23. See, e.g., Rehberg v.

Flowers Baking Co. of Jamestown, LLC, 162 F. Supp. 3d 490, 496

(W.D.N.C. 2016); Romero, 796 F. Supp. 2d at 705. A court can

then decide whether to continue to exercise supplemental

jurisdiction over the state claims knowing that it will certify,

or has already certified, collective action of the FLSA claim,

ensuring continued federal question jurisdiction.

    Here, Plaintiff has not moved for conditional certification

of a collective action as to his FLSA claim. Plaintiff asserts

that a lack of discovery on the question of whether the class

members’ “employment was subject to ‘enterprise coverage’ under

29 U.S.C. § 203(s)(1)(A)(i)-(ii) of the FLSA” prevents him from

doing so. (See Pl.’s Mot. for Class Cert. (Doc. 51) at 1 n.1.)

Defendants dispute such coverage, raising as an affirmative

defense in their Answer that Defendant Alpha “does not have an

annual gross volume of sales or business done exceeding

$500,000.00” (Doc. 14 at 5.) That is, Defendants affirmatively



                               -7-
deny “enterprise coverage” under the FLSA. See 29 U.S.C.

§ 203(s)(1)(A)(ii).

    If Plaintiff is unable to establish “enterprise coverage”

under the FLSA, the FLSA claim might be dismissed. If that

transpires, this court likely would not continue to exercise

supplemental jurisdiction over Plaintiff’s NCWHA claims. The

court has discretion to decline to exercise supplemental

jurisdiction over a claim if:

    (1) the claim raises a novel or complex issue of State
    law,

    (2) the claim substantially predominates over the
    claim or claims over which the district court has
    original jurisdiction,

    (3) the district court has dismissed all claims over
    which it has original jurisdiction, or

    (4) in exceptional circumstances, there are other
    compelling reasons for declining jurisdiction.

28 U.S.C. § 1367(c); see City of Chicago v. Int'l Coll. of

Surgeons, 522 U.S. 156, 172 (1997). If Plaintiff’s FLSA claim is

dismissed or otherwise abandoned, this court could decline to

exercise supplemental jurisdiction over the NCWHA claims under

28 U.S.C. § 1367(c)(3) and remand the case to state court. See

Adkins v. City of York, No. 0:17-CV-01053-MBS, 2018 WL 1040449,

at *3 (D.S.C. Feb. 26, 2018) (remanding the case to state court

for lack of subject matter jurisdiction where plaintiffs sought

wages due only under state law and not the FLSA also).
                                -8-
    Even at this stage of the proceedings, there are certain

considerations that cause the court to pause in exercising

supplemental jurisdiction over the NCWHA claims. As Plaintiff

correctly notes, (see Pl.’s Br. (Doc. 52) at 3 n.2), he cannot

bring both an FLSA collective action seeking overtime wages and

a class action seeking the same under N.C. Gen. Stat. § 95-25.4,

even if the substantive right to the overtime pay stems from

federal law for the FLSA claim and North Carolina law for the

NCWHA claim. That is because North Carolina law itself provides

that the FLSA preempts claims for overtime pay brought under

N.C. Gen. Stat. § 95-25.4. See N.C. Gen. Stat. 95-25.14(a)(1);

see also Luna-Reyes v. RFI Constr., LLC, 109 F. Supp. 3d 744,

752 (M.D.N.C. 2015). To sidestep this issue, Plaintiff also

brings a payday claim under N.C. Gen. Stat. § 95-25.6. Plaintiff

argues that, under North Carolina law, the FLSA does not preempt

claims under § 95-25.6. (See Pl.’s Br. (Doc. 52) at 3 n.2

(citing Whitehead v. Sparrow Enter., Inc., 167 N.C. App. 178,

182-83, 605 S.E.2d 234, 237 (2004)). Plaintiff is correct that

North Carolina law does not explicitly provide that the FLSA

preempts payday claims under § 95-25.6; however, Plaintiff’s

payday claim could be construed, at bottom, as one for overtime

wages and perhaps preempted nevertheless. See Lima v. MH & WH,

LLC, No. 5:14-CV-896-FL, 2019 WL 2602142, at *13 (E.D.N.C.

                               -9-
Mar. 8, 2019) (“[A]llowing plaintiff to recover overtime wages

under the NCWHA, through the avenue of a ‘payday’ claim under

§ 95-25.6, would render meaningless the exemption for overtime

claims in § 95-25.14(a).”); but see Romero, 796 F. Supp. 2d at

710 (certifying class as to payday claim for overtime wages

under N.C. Gen. Stat. § 95-25.6; finding claim not preempted by

the FLSA); Martinez-Hernandez, 578 F. Supp. 2d at 820 (allowing

claims to proceed that did not invoke the FLSA’s overtime

provision but instead North Carolina’s payday statute and thus

finding them not preempted by the FLSA). If that is the case –

which this court does not decide – then Plaintiff’s case will

either proceed as to the FLSA claim only or the NCWHA claim(s)

only, which only highlights further the forthcoming

jurisdictional issues.

    Further, certain procedures for a collective action under

the FLSA and a class action under Rule 23(b)(3) are in tension.

As to member participation, Congress chose an opt-in procedure

for FLSA collective action and employed an opt-out procedure

under Rule 23(b)(3). See 29 U.S.C. § 216(b); Fed. R. Civ. P.

23(c)(2). Some courts have found this to be a significant

consideration in declining to exercise supplemental jurisdiction

over state wage and hour claims. See, e.g., De Asencio v. Tyson

Foods, Inc., 342 F.3d 301, 310-13 (3d Cir. 2003); but see

                              -10-
McLaurin, 271 F.R.D. at 472 (noting the lack of Fourth Circuit

precedent on the opt-in/opt-out issue and granting conditional

certification of the FLSA claim as well as class certification

under Rule 23(b)(3)). This opt-in/opt-out tension is compounded

where, as here, the potential class members are non-English

speakers who are likely to be even more confused by the

different procedures. See De Luna-Guerrero v. N.C. Grower’s

Ass’n, Inc., 338 F. Supp. 2d 649, 653 (E.D.N.C. 2004).

    The court raises these issues merely to support its

conclusion that it would be unwise to prematurely certify a Rule

23 class as to either of the NCWHA claims at this juncture.

Certification of a collective action as to Plaintiff’s FLSA

claim will crystallize this court’s supplemental jurisdiction

over Plaintiff’s NCWHA claims.

    In addition to the issues raised hereinabove, there are two

procedural issues that support denying class certification at

this time.

    First, Plaintiff recently filed a notice stating that

Defendant Jeffrey W. Alley has not responded to Plaintiff’s

Requests for Admission. (Doc. 63 at 1.) However, that notice

does not seek any relief from this court. (See id. at 1-3.)

Discovery in this case has been ongoing since August 9, 2018.

(See Doc. 17.) The absence, after eleven months, of any evidence

                                 -11-
to demonstrate that Defendant Alley and/or Defendant Alpha are

part of an “enterprise” within the meaning of the FLSA is of

significant concern.

    Second, when counsel for all Defendants was permitted to

withdraw on October 24, 2018, Defendants, including Alpha, were

granted thirty days to retain substitute counsel. (Doc. 42 at

3.) Defendant Alpha was cautioned at the time that “a corporate

entity may not appear pro se in federal court.” (Id. at 2-3.)

Neither the individual Defendant, Jeffrey Alley, nor the

organizational Defendant, Alpha, has filed a document or

appeared in this case since October 2018. If Plaintiff is unable

to demonstrate that Defendants are subject to the FLSA, or that

an employer of any type still exists as a defendant in this

case, then it would be difficult to persuade this court that

certification of a class action under state law is an

appropriate – or even permitted – exercise of this court’s

jurisdiction.

    In sum, granting Plaintiff’s motion at this time would be

imprudent. The court extends Plaintiff’s time to file a motion

for class certification under Federal Rule of Civil Procedure 23

pending further discovery. See LR 23.1(b). If necessary, the

Magistrate Judge may extend the discovery deadline, which is

currently September 30, 2019. (Doc. 42 at 2.) Plaintiff may

                              -12-
renew his motion, or file a new one, when he seeks collective

action treatment of his FLSA claim.

III. CONCLUSION

    IT IS THEREFORE ORDERED that Plaintiff’s Motion for Class

Certification and for Approval of Class Notice and Method of

Distribution, (Doc. 51), is DENIED WITHOUT PREJUDICE as

described herein.

    This the 24th day of July, 2019.



                           ____________________________________
                               United States District Judge




                              -13-
